Per Curiam.
After hearing plaintiff’s motion for contempt in her divorce action, the trial court made findings and an order, denying the motion for contempt but ordering defendant to make payments totalling $7,025 over a nine month period. It reaffirmed other provisions of the previous amended order.
From the record before us, the trial court did not act upon defendant’s seasonable request for additional findings, largely upon his claim that the parties had arrived at a new agreement waiving some of the payments in question. Without those findings, equitable disposition of the substantial issues presented is impossible. We note that defendant’s claim for modification, urged here, was not formally presented below. The inconsistencies between denial of contempt and an order of payment, an apparent difference between amounts found and totals carried into the judgment order, plus the inadequacies of the findings, compel a reversal and remand for new hearing, with leave for defendant to present a motion for modification, should he desire to have that issue also adjudicated.

Reversed and remanded.